NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DALE R. PATE, DOC #263121,               )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-4282
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Frank Quesada, Judge.

Dale R. Pate, pro se.




PER CURIAM.


             Affirmed.



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.